TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00711-CR
                                        NO. 03-15-00712-CR



                                   Frank Joseph, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                    NOS. D-1-DC-04-904186 & D-1-DC-04-904187
                 HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Frank Joseph, Jr., has filed pro se notices of appeal from the district court’s

orders denying his motions for DNA testing. The orders were signed by the district court on

April 14, 2015. Joseph’s notices of appeal were filed on November 12, 2015.

                In a criminal case, the notice of appeal must be filed within 30 days after the day the

trial court enters an appealable order.1 Joseph’s notices of appeal are untimely. Absent a timely filed

notice of appeal, this Court lacks jurisdiction to dispose of an appeal in any manner other than by

dismissing it for want of jurisdiction.2 Accordingly, we dismiss the appeals for want of jurisdiction.3


       1
           See Tex. R. App. P. 26.2(a)(1).
       2
         See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996).
       3
        In each appeal, Joseph has filed a pro se “motion for correction of remediable errors.”
Because we lack jurisdiction over these appeals, we dismiss those motions as moot.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: December 17, 2015

Do Not Publish




                                              2